Citation Nr: 1424240	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-34 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether a notice of disagreement was timely received regarding a February 7, 1984 rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In an August 2011 decision, in relevant part, the Board denied the Veteran's claim that a timely notice of disagreement had been filed as to a February 7, 1984 rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 memorandum decision, the Court vacated the Board's August 2011 decision with respect to the above issue and remanded the matter for further development consistent with the Court's decision.

The August 2011 Board decision also denied entitlement to an effective date prior to February 12, 1991, for the award of a total disability rating based on individual unemployability (TDIU) and concluded that February 1984 and April 1984 rating decisions did not contain clear and unmistakable error (CUE) with respect to continuing a 10 percent rating for generalized anxiety disorder and whether a TDIU should be discontinued, respectively.  As discussed in the August 2011 decision, the Board noted that the September 2006 rating decision only addressed the issue of entitlement to an earlier effective date for the award of a TDIU.  The September 2007 statement of the case also indicated that this was the only issue sought by the Veteran.  However, the analysis contained in the statement of the case shows that the above-listed issue was addressed and adjudicated by the RO.  To more fully reflect the claims actually sought by the Veteran and perfected for appeal, the Board recharacterized the issues, to include the issue listed above.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A February 7, 1984, RO rating decision continued the 10 percent disability rating assigned to the Veteran's generalized anxiety disorder with depressive and anxiety features.

2.  A notice letter dated April 18, 1984, informed the Veteran that the 10 percent rating for his nervous condition had been continued.

3.  A timely notice of disagreement with the February 7, 1984, rating decision was not received.


CONCLUSION OF LAW

The Veteran did not timely appeal the February 7, 1984, RO rating decision that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, to a large extent, the issue before the Board is a question of statutory or regulatory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

However, the Board acknowledges a factual dispute in this case, regarding when the notice of disagreement was actually filed.  While the Veteran was not provided notice of the specific types of evidence that would substantiate his claim as to the date of filing, he has demonstrated actual knowledge of this information.  In this regard, in a November 2006 written statement that accompanied his notice of disagreement, the Veteran asserted that his notice of disagreement dated May 18, 1984 was either overlooked or misplaced by the RO.  He asserted that he submitted it at that time, but the claim was never decided by the Board.  In a June 2008 written statement, the Veteran's representative indicated that the Veteran had submitted his notice of disagreement within one year of the decision concerning the evaluation assigned for a psychiatric condition.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21, Vet. App. 23, 30-31 (2007).  Given the statements by the Veteran and his representative regarding the date they believe he filed his notice of disagreement, the Board finds that actual knowledge of the information and evidence needed to substantiate the appeal is shown by the evidence of record.

Next, VA has a duty to assist the appellant in the development of the claim(s).  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  These claims do not involve any medical evidence.  Nevertheless, numerous VA and private medical records have been obtained.

The Board notes that it appears that some of the Veteran's records may be missing from the file and that a claims file may have been misplaced.  In cases where any pertinent records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Board informed the Veteran and his attorney that some of his documents were possibly missing in a July 2002 letter.  In an October 2002 letter, the Veteran's attorney indicated that he had been afforded an opportunity to review the Veteran's record, and he determined that his file did not contain any additional records when compared to VA's claims file.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Timeliness of NOD

The Veteran contends that he filed a notice of disagreement in May 1984 with the continuation of the 10 percent rating assigned to his generalized anxiety disorder with depressive and anxiety features in a February 1984 rating decision.

In determining whether a claimant's statement constitutes a notice of disagreement, the Board construes the statement liberally.  See 38 C.F.R. § 19.26 (2013).  A notice of disagreement is defined as a written communication from the claimant or his or her representative that expresses: (1) dissatisfaction or disagreement with an RO adjudicative determination and (2) a desire to contest the result.  38 C.F.R. § 20.201 (2013).  The notice of disagreement must be submitted within one year of issuance of the rating action being appealed.  38 C.F.R. § 20.302 (2013).

When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  38 C.F.R. § 20.305(a) (2013).

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.

In this case, an April 18, 1984 notice letter to the Veteran stated that the evidence did not warrant any change in the previous determination as to his nervous condition.  It remained 10 percent disabling.  If he believed that the decision was incorrect, he was directed to read the Notice of Procedural and Appellate Rights printed on the back of the letter.  

May 1984 and June 1984 letters from a private treatment provider noted ongoing treatment for anxiety from January 1984.  Such letters cannot be construed as expressing timely disagreement with the February 1984 rating decisions determination as to the increased rating claim for the psychiatric disorder.  See 38 C.F.R. § 20.201.

A June 1984 letter from the Veteran's national representative to the regional representative noted that the Veteran had contacted the national office to express disagreement with the termination of his TDIU and directed the local office to file a notice of disagreement so the issue could be included among the issues certified to the Board.  The letter failed to mention that the Veteran had raised the issue of entitlement to an increased rating for his psychiatric disorder or otherwise addressed that issue and cannot be construed as a notice of disagreement.  See id.

A letter from the Veteran's wife, dated in June 1984, indicated that since January 1984 the Veteran had been on a leave of absence from his vocational rehabilitation program due to ear problems and "nervous stress."  Such a statement cannot be construed as expressing disagreement with the February 1984 rating decision.  See id.

In October 1984, the Veteran testified at a hearing with a decision review officer.  The only issue he addressed was entitlement to a TDIU.  The Veteran's service-connected psychiatric disability was discussed, but nothing in his testimony could be construed as implying that he was seeking an increased rating and, as such, cannot be construed as a notice of disagreement with the February 1984 rating decision with respect to the increased rating for the psychiatric disorder.  See id.

In August 1985, the Veteran testified at a hearing before the Board.  Eight issues were discussed, including service connection issues, increased rating issues, and entitlement to a TDIU.  Specifically, it was noted that there was some question as to whether the Veteran's claim of entitlement to service connection for a knee disorder was on appeal.  It had been adjudicated by the RO, but no statement of the case issued.  The Veteran expressed a wish to waive the right to receive a statement of the case on this issue and proceed with the appeal.  As such, the Board took jurisdiction of that claim.  The Veteran's psychiatric disability was not referenced or discussed as an issue before the Board.

A May 1986 Board decision addressed numerous claims but did not adjudicate a claim with regard to the disability rating assigned to the Veteran's generalized anxiety disorder with depressive and anxiety features.  At that time, there was no indication that the Veteran's claims file was incomplete.

In an August 1991 rating decision, the RO changed the Veteran's psychiatric disability to posttraumatic stress disorder (PTSD) and increased his disability rating to 30 percent, effective October 9, 1990.  In an October 1992 determination, the Board remanded the Veteran's claim for an increased rating for PTSD, noting that several volumes of the claims file appeared to be missing.  The Veteran's claim subsequently appears to have been rebuilt.

In February 2003, the Veteran submitted a copy of a notice of disagreement that showed a written date of May 18, 1984.  The written statement indicated that he was disagreeing with the VA decision of April 18, 1984.  He stated that he wished to appeal the decision of February 8, 1983, and contended that his nervous condition was more severe than its 10 percent rating.

After considering the evidence of record, the Board concludes that a timely notice of disagreement was not filed as to the issue of an increased rating for the service-connected psychiatric disorder as adjudicated in the February 1984 rating decision.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that all correspondence from the Veteran was handled appropriately and incorporated into the claims file.  While the Veteran believes he sent a separate copy of the notice of disagreement with the February 1984 rating decision before the expiration of the appeal period, he has not submitted any evidence beyond his assertions to substantiate this claim.  Even if deemed credible, the Veteran's assertions alone do not constitute clear evidence to the contrary with which to rebut the presumption of regularity, as actual receipt is required.  Therefore, the preponderance of the evidence is against finding that the Veteran submitted a timely notice of disagreement with the February 1984 rating decision as to the continuation of his 10 percent rating for his service-connected psychiatric disorder.

In reaching that conclusion, the Board acknowledges that a volume of the Veteran's claims file may have been lost and the information rebuilt in whole or in part.  The Board notes, however, that on numerous occasions the Veteran had the opportunity to raise what he now claims was an ongoing appeal for increased rating for his psychiatric disorder.  The Board finds the absence of any reference to such an ongoing psychiatric disorder appeal of considerable significance, given that the Veteran continued to pursue numerous other claims, including a claim for TDIU.  The Board finds it difficult to reconcile that the Veteran and the Board would discuss an ongoing appeal for a knee disability and consider that disability in appellate status despite evidence to the contrary, but would fail to discuss a similarly ongoing and unadjudicated appeal for an increased rating for a psychiatric disorder.  The Veteran now contends that he did not focus on his psychiatric claim because his priority was reestablishing his entitlement to TDIU, but the Board finds such an argument wholly unpersuasive in light of his continued prosecution of appeals of numerous other issues, including issues not certified to the Board for appeal prior to the discontinuance of the Veteran's TDIU.  

However, even assuming, arguendo, that the presumption of regularity is rebutted, the Board still must weigh the evidence to determine whether the Veteran did submit a timely notice of disagreement.  In this case, the Board finds that the evidence weighs against the claim.  Two hearing transcripts dated in 1984 and 1985, after the issuance of the February 1984 rating decision and after the date on which the Veteran contends he filed the notice of disagreement, fail to show that the Veteran was pursuing a claim for an increased rating for his psychiatric disability.  During one hearing, the Veteran's psychiatric disability was specifically discussed, related to how it affected his ability to work.  However, he gave no indication that he was pursuing an appeal of the assigned disability rating.  Furthermore, one of the hearing transcripts shows that a bilateral knee claim was discussed to determine whether it was on appeal to the Board.  However, the Veteran, despite discussing numerous claims, did not even reference a claim for an increased rating for a psychiatric disability or question whether it was before the Board.  The Board finds that it strains the bounds of credulity to believe that the Veteran would have filed a timely notice of disagreement as to claims both for entitlement to service connection for the bilateral knees and an increased rating for his psychiatric disorder, but when questioned about claims pending the issuance of a statement of the case that he wished to appeal to the Board that the Veteran would discuss only the bilateral knee claim and not the psychiatric disorder claim.

In addition, a subsequent rating decision, dated in August 1991, shows that a claim for an increased rating for a psychiatric disability was adjudicated at that time, and an increased rating granted, effective October 1990.  The Veteran, at that time, did not pursue an appeal or question the effective date of the increased rating.

As such, the Board finds that the evidence in favor of the Veteran's contentions is outweighed by the evidence against it.  Therefore, the Board concludes that a notice of disagreement was not received within one year of the date the Veteran received notice of the February 1984 rating decision, in April 1984, and that the decision became final on April 18, 1985.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Hence, any subsequent notice of disagreement received was not timely.


ORDER

The appeal regarding the timeliness of the notice of disagreement with a February 7, 1984, rating decisions that continued a 10 percent disability rating for generalized anxiety disorder with depressive and anxiety features, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


